United States Court of Appeals
                      For the First Circuit


No. 17-2211

                       CYNTHIA L. MERLINI,

                      Plaintiff, Appellant,

                                v.

                             CANADA,

                       Defendant, Appellee.




                           ERRATA SHEET


     The opinion of this Court, issued on June 10, 2019, is amended
as follows:

     On cover page, line 34, add "Jennifer G. Newstead, Legal
Advisor, U.S. Department of State, with whom Joseph H. Hunt,
Assistant Attorney General, Andrew E. Lelling, United States
Attorney, Sharon Swingle, Attorney, Appellate Staff Civil
Division, U.S. Department of Justice and Michael Shih, Attorney,
Appellate Staff Civil Division, U.S. Department of Justice were on
brief for U.S. Department of State, amicus curiae."